DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species “forming oxides” in Category A and “providing ozone to a precursor comprising metal salts” in Category A in the reply filed on 2/24/2021 is acknowledged.
Claims 18-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Homogeneous precipitation of cerium dioxide nanoparticles in alcohol/water mixed solvents, Colloids and Surfaces A: Physicochem. Eng. Aspects 242 (2004) 61-69) and in further view of Bauer et al (Recovery of Cerium and .
Chen discloses a method for homogeneous precipitation of cerium dioxide nanoparticles in alcohol/water mixed solvents (see Abstract).  Chen discloses a method comprising:
(1) providing ammonia to a first solution that includes a cerium nitrate (i.e. a cerium salt) to form a precipitant;
(2) centrifuging, washing, and drying the precipitant to obtain CeO2 nanoparticles (See Page 62, ¶3 and Figure 1).
Chen discloses that CeO2 nanoparticles synthesized by precipitation in alcohol/water mixed solvents have cubic fluorite structure and particle size of about 3-15 nm (i.e. producing CeO2 nanocrystals) (see Abstract and Page 69, ¶1).  Chen further discloses that CeO2 powders can be exploited for use in extensive applications (see Page 61, ¶1).
Chen does not disclose a method where precipitating comprises providing a gas that includes ozone to the first solution.
	Bauer discloses a process for recovery of cerium by ozonation comprising:
(1) providing a gas that includes ozone to a first solution comprising cerium sulfate, nitrate, or chloride and ozone oxidation of cerium ion in aqueous solution (i.e. a solution including a cerium salt);
		(2) obtaining precipitated CeO2 (see Page 2, Bottom to Page 3, ¶4 and Page 8, ¶4).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing CeO2 nanocrystals as disclosed by Chen where the method comprises introducing ozone, as disclosed by Bauer, since the technique is simple, rapid, and produces CeO2 of high purity in high yield.
Regarding Claim 3, Chen discloses a method comprising precipitation of cerium (III) nitrate (see Page 62, ¶3).
Regarding Claim 4, Bauer discloses a method where ozone is introduced into the solution through a fritted glass tube (see Page 3, ¶2).  Artisans would recognize that introducing ozone through fritted glass which is porous would produce bubbles in the solution.
Regarding Claim 5, Chen discloses a method where the solution changes to light yellow (See Page 62, ¶3).  Chen does not specifically disclose a method where the first solution changes from clear to yellow-orange.
However, Chen and Bauer suggest a process that is substantially identical to the present invention.  Compare Bauer with the invention:
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h

solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)
alcohol/water mixed solvent where the content is 67-80% alcohol and the alcohol may include methanol, ethanol, n-propanol (i.e. 1-propanol) , isopropanol (i.e. 2-propanol), and tert-butanol (see Chen Page 65, Table 1)
The solution is a water or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution
Producing fluorite structured CeO2 nanocrystals (see Chen, Abstract and Page 69, ¶1)
Producing fluorite structured CeO2 nanocrystals
Ambient temperature (i.e. room temperature) (see Bauer, Page 5, ¶2)
Room temperature


Regarding Claim 6, Bauer discloses a method producing a precipitate from the first solution (see Page 3, ¶3).
Regarding Claim 7, centrifugal process is interpreted as centrifuging.  Chen discloses a method where the precipitate is centrifuged to produce the ceria nanoparticles (see Page 62, ¶3 and Figure 1).

Compare Bauer with the invention:
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h
solution of cerium sulfate, nitrate, or chloride solutions (see Bauer, Page 2, Bottom)
solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)
alcohol/water mixed solvent where the content is 67-80% alcohol (see Chen Page 65, Table 1)
Aqueous or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution
Producing fluorite structured CeO2 nanocrystals (see Chen, Abstract and Page 69, ¶1)
Producing fluorite structured CeO2 nanocrystals
Ambient temperature (i.e. room temperature) (see Bauer, Page 5, ¶2)
Room temperature


If the light yellow precipitate described by Chen is not the same yellow-orange as the invention, it would have been obvious to one of ordinary skill in the  
Regarding Claim 9, Chen discloses a method where the precipitate is dried to produce the ceria nanoparticles (see Page 62, ¶3 and Figure 1).
Regarding Claim 10, Bauer and Chen do not disclose that at least a portion of the precipitate is orange-red.  However, Bauer and Chen suggest a process that is substantially identical to the present invention.  Compare Chen and Bauer with the invention as above.  
Bauer and Chen as applied above
Invention (see [0060-0062] and the example in [0093])
Ozone gas 2.5 g/h, (see Bauer, Page 3)
Ozone gas 0.5 g/h
solution of cerium sulfate, nitrate, or chloride solutions (see Bauer, Page 2, Bottom)
solution of cerium (III) nitrate, cerium (III) chloride, and cerium (III sulfate)
alcohol/water mixed solvent where the content is 67-80% alcohol (see Chen Page 65, Table 1)
Aqueous or ethanolic solution
introducing ozone gas from fritted glass tubes to the solution (see Bauer, Page 3)
Bubbling ozone gas through the solution
Producing fluorite structured CeO2 nanocrystals (see Chen, Abstract and Page 69, ¶1)
Producing fluorite structured CeO2 nanocrystals

Room temperature
The precipitate is centrifuged after the precipitation reaction.
The precipitate is centrifuged after the precipitation reaction.


It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Bauer and Chen and expect that at least a portion of the centrifuged precipitate is necessarily red or orange-red since the processes are identical. 
Regarding Claims 11-12, Chen discloses a method where the precipitating solution comprises methanol, ethanol, n-propanol (i.e. 1-propanol) , isopropanol (i.e. 2-propanol), and tert-butanol (see Page 62, ¶3).
Regarding Claim 13, Bauer discloses a method comprising providing the gas and obtaining cerium dioxide precipitate at ambient temperature (i.e. room temperature) (see Page 3, Table 2).
Regarding Claim 14, Bauer discloses a method comprising providing the gas and obtaining cerium dioxide precipitate at ambient temperature (i.e. room temperature or 20-22°C).
Regarding Claim 15, Chen discloses a method where particles are produced in a range of 3 to 15 nm (see Page 69, ¶1).  Chen further discloses a method where the particle size decreases as the alcohol percentage increases and suggests that the particle size of CeO2 nanoparticles can be modulated by varying the nature and alcohol composition of the alcohol/mixed solvent (see Page 69, ¶1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention 
Regarding Claim 16, Chen discloses a method that produces cubic fluorite structured cerium dioxide (see Abstract and Page 64, ¶4).
Regarding Claim 17, Chen suggests that the reaction rate is much higher in alcohol/water mixture than water (see Page 62, ¶1).  Chen also discloses a method where the precipitate came out within a few minutes (see Page 62, ¶3).  Bauer discloses that his method is rapid (see Page 8, Conclusions).  Chen and Bauer do not specifically disclose that CeO2 nanocrystals are obtained in less than one minute.  However, Bauer and Chen suggest a process that is substantially identical to the present invention.  Compare Chen and Bauer with the invention as above.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Chen and Bauer and expect the precipitation to occur within one minute since the processes are identical.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Bauer as applied to Claim 1 and in further view of Jensen (US 4,954,321).
Regarding Claim 2, Chen and Bauer discloses a method for preparing CeO2 nanocrystals comprising introducing ozone gas to a first solution comprising cerium salt; obtaining CeO2 nanocrystals after the ozone gas in introduced to the first solution.
Chen and Bauer do not disclose a gas containing ozone and oxygen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/21/2021